Exhibit 10.2
(WESCO LOGO) [l40312l4031200.gif]
FORM OF
RESTRICTED STOCK UNIT AGREEMENT
     This Restricted Stock Unit Agreement, dated as of ___, is between WESCO
International, Inc., a Delaware corporation (the “Company”), and the Grantee
whose name appears on the signature page (the “Grantee”).
     The Board of Directors of the Company (the “Board”) has designated the
Compensation Committee of the Board (the “Committee”) to administer the
Company’s 1999 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
     The Board has determined to grant to the Grantee, under the Plan,
Restricted Stock Units with respect to the aggregate number of shares of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) set forth
on the signature page (the “RSU Shares”).
     To evidence the Restricted Stock Units and to set forth its terms and
conditions under the Plan, the Company and the Grantee agree as follows:
     1. Confirmation of Grant.
          (a) The Company grants to the Grantee, effective as of the date of
this Agreement, Restricted Stock Units (“RSUs”) with respect to the RSU Shares.
This Agreement is subordinate to, and the terms and conditions of the RSUs are
subject to, the terms and conditions of the Plan.
          (b) The RSUs granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company through the date on which the RSUs
become vested pursuant to Section 2 or Section 7 or are forfeited pursuant to
Section 3. If and when the RSUs become fully vested pursuant to Section 2 or
Section 7, and upon the satisfaction of all other applicable conditions on the
RSUs, the RSUs (and any related Dividend Units described in Section 1(c) below)
not forfeited pursuant to Section 3 shall be settled in shares of Common Stock
as provided in Section 1(e) and otherwise in accordance with the Plan.
          (c) With respect to each RSU, whether or not vested, that has not been
forfeited (but only to the extent the award of RSUs has not been settled for
Common Stock), the Company shall, with respect to any cash dividends paid on the
Common Stock, accrue and credit to the Grantee’s bookkeeping account a number of
RSUs with a Fair Market Value (as defined in Section 4) as of the date the
dividend is paid equal to the cash dividends that would have been paid with
respect to the RSU if it were an outstanding share of Common Stock (the
“Dividend Units”). These Dividend Units shall (i) be treated as RSUs for
purposes of future dividend accruals pursuant to this Section 1(c); and
(ii) vest in the amounts (rounded to the nearest whole RSU) at the same time as
the RSUs with respect to which the Dividend Units were received. Any dividends
or distributions on Common Stock paid other than in cash shall accrue in the
Grantee’s bookkeeping account and shall vest at the same time as the RSUs with
respect to which they are made (in each case in the same form, based on the same
record date and at the same time, as the dividend or other distribution is paid
on the Common Stock).

Page 1 of 7



--------------------------------------------------------------------------------



 



          (d) The Company’s obligations under this Agreement (with respect to
both the RSUs and the Dividend Units, if any) shall be unfunded and unsecured,
and no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of Grantee under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the RSUs shall be subject to any restrictions the Company deems advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which Common Stock is listed, any Company
policy and any applicable federal or state securities law.
          (e) Except as otherwise provided in this Agreement, in accordance with
the provisions of this Section 1(e), the RSUs shall be settled by delivery of
the RSU Shares as soon as practicable after the RSUs become vested pursuant to
Section 2 or Section 7, and upon the satisfaction of all other applicable
conditions on the RSUs (including the payment by the Grantee of all applicable
withholding taxes).
     2. Vesting Term. Subject to Section 3, the RSUs shall vest 100% on ___.
Notwithstanding the foregoing, the RSUs shall be 100% fully vested upon the
Grantee’s Retirement at Normal Retirement Age (as defined in Section 4), death
or Permanent Disability (as defined in Section 4).
     3. Forfeiture. If the Grantee terminates Active Employment prior to the
date on which the RSUs become vested pursuant to Section 2 or Section 7, all
rights of the Grantee to the RSUs that have not vested in accordance with
Section 2 or Section 7 as of the date of termination shall terminate immediately
and be forfeited in their entirety.
     4. Certain Definitions. As used in this Agreement the following terms shall
have the following meanings:
          (a) “Active Employment” shall mean active employment with the Company
or any direct or indirect subsidiary of the Company.
          (b) “Fair Market Value” shall mean the closing price per share of the
Common Stock on the New York Stock Exchange or other established stock exchange
(or exchanges) on the applicable date, or if no sale of Common Stock has been
recorded on such day, then on the next preceding day on which a sale was so
made. If shares of Common Stock are not traded on an established stock exchange
on the applicable date, Fair Market Value shall be determined by the Committee
in good faith.
          (c) “Retirement at Normal Retirement Age” shall mean retirement at age
65 or later.
          (d) “Permanent Disability” shall mean a physical or mental disability
or infirmity that prevents the performance of the Grantee’s employment-related
duties lasting (or likely to last, based on competent medical evidence presented
to the Board) for a continuous period of six months or longer. The Board’s
reasoned and good faith judgment of Permanent Disability shall be final, binding
and conclusive on all parties hereto and shall be based on any competent medical
evidence presented to it by the Grantee or by any physician or group of
physicians or other competent medical expert employed by the Grantee or the
Company to advise the Board.
     5. Tax Withholding. Upon the vesting of the RSUs pursuant to Section 2 or
Section 7, the Company may require the Grantee to remit to the Company an amount

Page 2 of 7



--------------------------------------------------------------------------------



 



sufficient to satisfy the employer’s minimum statutory U.S. federal, state and
local and non- U.S. tax withholding requirements. If shares of Common Stock are
traded on a U.S. national securities exchange or bid and ask prices for shares
of Common Stock are quoted on the NASDAQ, the Company may, if requested by the
Grantee, withhold shares of Common Stock to satisfy applicable minimum statutory
withholding requirements, subject to the provisions of the Plan and any rules
adopted by the Board or the Committee regarding compliance with applicable law,
including, but not limited to, Section 16(b) of the U.S. Securities Exchange Act
of 1934, as amended (the “Exchange Act”).
     6. Representations and Warranties of the Company. The Company represents
and warrants to the Grantee that (a) the Company has been duly incorporated and
is an existing corporation in good standing under the laws of the State of
Delaware, (b) this Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, and
(c) the shares of Common Stock, when issued and delivered upon the vesting of
the RSUs in accordance with the terms of this Agreement, will be duly
authorized, validly issued, fully paid and nonassessable, and free and clear of
any liens or encumbrances other than those created pursuant to this Agreement or
otherwise in connection with the transactions contemplated hereby.
     7. Change in Control and Adjustments to Reflect Capital Changes.
          (a) Accelerated Vesting Upon Change in Control. In the event of a
Change in Control, the RSUs shall become immediately and fully vested unless
such Change in Control results from the Grantee’s beneficial ownership (as
defined in the rules under the Exchange Act) of Common Stock or other Company
Voting Securities (as defined in the Plan).
          (b) Recapitalization. The number and kind of shares subject to the RSU
shall be appropriately adjusted to reflect any stock dividend, stock split or
share combination or any recapitalization, merger, consolidation, exchange of
shares, liquidation or dissolution of the Company or other change in
capitalization with a similar substantive effect upon the Plan or the RSUs. The
Committee shall have the power and sole discretion to determine the amount of
the adjustment to be made in each case.
          (c) Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares that are subject to the RSUs are exchanged for, or
converted into, or otherwise become shares of another corporation, the
surviving, continuing, successor or purchasing corporation, as the case may be
(the “Acquiring Corporation”), will either assume the Company’s rights and
obligations under this Agreement or substitute an award in respect of the
Acquiring Corporation’s stock for the RSUs, however, if the Acquiring
Corporation does not assume or substitute for the RSUs, the Board shall provide
prior to the Merger that any unvested portion of the RSUs shall be immediately
vested as of a date prior to the Merger, as the Board so determines. The vesting
of the RSUs that was permissible solely by reason of this Section 7(c) shall be
conditioned upon the consummation of the Merger. Comparable rights shall accrue
to the Grantee in the event of successive Mergers of the character described
above.
          (d) Certain Definitions.
               (i) “Change in Control” means the first to occur of the following
events: (a) the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Exchange Act), other than the Company, its subsidiaries,
any employee benefit plan of the

Page 3 of 7



--------------------------------------------------------------------------------



 



Company or its subsidiaries, or any successor investment vehicle, of 30% or more
of the combined voting power of the Company’s then outstanding voting
securities; (b) the merger or consolidation of the Company, as a result of which
persons who were stockholders of the Company immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, more
than 70% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company; (c) the liquidation or
dissolution of the Company; (d) the sale, transfer or other disposition of all
or substantially all of the assets of the Company to one or more persons or
entities that are not, immediately prior to such sale, transfer or other
disposition, affiliates of the Company; and (e) during any period of not more
than two years, individuals who constitute the Board as of the beginning of the
period and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (a) or (b) of this sentence) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at
such time or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.
               (ii) “Merger” means any merger, reorganization, consolidation,
share exchange, transfer of assets or other transaction having similar effect
involving the Company.
     8. No Rights as Stockholder. The Grantee shall have no voting or other
rights as a stockholder of the Company with respect to any RSUs until the
issuance of a certificate or certificates to him for shares of Common Stock with
respect to the RSUs. Except as provided in Section 1(c), no adjustment shall be
made for dividends or other rights for which the record date is prior to the
issuance of the certificate or certificates.
     9. Non-Competition, Non-Solicitation and Confidentiality.
     (a) Non-Competition and Non-Solicitation. During Grantee’s Active
Employment and for a period of one year thereafter:
          (1) Grantee shall not directly or indirectly call upon, contact or
solicit any customer or prospective customer of the Company or its subsidiaries
(i) with whom Grantee dealt directly or indirectly or for which Grantee had
responsibility while employed by the Company or its subsidiaries, or (ii) about
whom Grantee acquired confidential information during Grantee’s employment with
the Company or its subsidiaries, for the purpose of offering, selling or
providing products or services that are competitive with those then offered by
the Company or its subsidiaries. Grantee shall not solicit or divert, or attempt
to solicit or divert, either directly or indirectly, any opportunity or business
of the Company or its subsidiaries to any competitor.
          (2) Grantee shall not, to the detriment of the Company or its
subsidiaries, directly or indirectly, as an owner, partner, employee, agent,
consultant, advisor, servant or contractor, engage in or facilitate or support
others to engage in the distribution of electrical construction products or
electrical and industrial maintenance, repair and operating supplies, or the
provision of integrated supply services, or any other business that is in
competition with any of the business activities of the Company or its
subsidiaries in which Grantee was engaged during Grantee’s Active Employment and
in which the Company or its subsidiaries were engaged prior

Page 4 of 7



--------------------------------------------------------------------------------



 



to the termination of Grantee’s Active Employment. This provision shall not
prevent Grantee from owning less than 1% of a publicly-owned entity or less than
3% of a private equity fund.
          (3) Grantee shall not, directly or indirectly, solicit the employment
of or hire as an employee or consultant or agent (i) any employee of the Company
or its subsidiaries or (ii) any former employee of the Company or its
subsidiaries whose employment ceased within 180 days prior to the date of such
solicitation or hiring.
     (b) Confidentiality. “Confidential Information” means information regarding
the business or operations of the Company or its subsidiaries, both oral and
written, including, but not limited to, documents and the Company or subsidiary
information contained in such documents; drawings; designs; plans;
specifications; instructions; data; manuals; electronic media such as computer
disks, computer programs, and data stored electronically; security code numbers;
financial, marketing and strategic information; product pricing and customer
information, that the Company or its subsidiaries disclose to the Grantee or the
Grantee otherwise learns or ascertains in any manner as a result of, or in
relation to, Grantee’s employment by the Company or its subsidiaries. Other than
as required by applicable law, Grantee agrees: (1) to use Confidential
Information only for the purposes required or appropriate for Grantee’s
employment with the Company or its subsidiaries; (2) not to disclose to anyone
Confidential Information without the Company’s prior written approval; and
(3) not to allow anyone’s use or access to Confidential Information, other than
as required or appropriate for Grantee’s employment with the Company or its
subsidiaries. The foregoing shall not apply to information that is in the public
domain, provided that Grantee was not responsible, directly or indirectly, for
such information entering into public domain without the Company’s approval.
Grantee agrees to return to the Company all Confidential Information in
Grantee’s possession upon termination of Grantee’s employment or at any time
requested by the Company.
     (c) The foregoing provisions shall survive and remain in full force and
effect regardless of any expiration, termination or cancellation of this
Agreement.
     (d) If any provision of this Agreement shall be invalid or unenforceable to
any extent, the remaining provisions of this Agreement shall not be affected,
and each remaining provision shall be enforceable to the fullest extent
permitted by law. If any provision of this Agreement is so broad as to be
unenforceable, then such provision shall be interpreted to be only as broad as
is enforceable.
     (e) Notwithstanding any provision to the contrary, the non-compete,
non-solicitation and confidentiality covenants of this Section 9 shall be in
addition to, and shall not be deemed to supersede, any existing covenants or
other agreements between the Grantee and the Company or any of its subsidiaries.
     10. Miscellaneous.
          (a) Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company, or the Grantee, as
the case may be, at the following addresses or to such other address as the
Company or the Grantee, as the case may be, shall specify by notice to the
others:

Page 5 of 7



--------------------------------------------------------------------------------



 



  (i)   if to the Company, to it at:         WESCO International, Inc.
225 West Station Square Drive, Suite 700
Pittsburgh, Pennsylvania 15219-1122
Attention: Legal Department

               (ii) if to the Grantee, to the Grantee at the address set forth
on the signature page.
All notices and communications shall be deemed to have been received on the date
of delivery or on the third business day after the mailing thereof.
          (b) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
          (c) Waiver; Amendment.
               (i) Waiver. Any party hereto or beneficiary hereof, may, by
written notice to the other parties (A) extend the time for the performance of
any of the obligations or other actions of the other parties under this
Agreement, (B) waive compliance with any of the conditions or covenants of the
other parties contained in this Agreement and (C) waive or modify performance of
any of the obligations of the other parties under this Agreement. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
               (ii) Amendment. This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Grantee
and the Company.
          (d) Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other parties.
          (e) Applicable Law. This Agreement shall be governed by and construed
in accordance with the law of the Commonwealth of Pennsylvania, regardless of
the law that might be applied under principles of conflict of laws, except to
the extent that the corporate law of the State of Delaware specifically and
mandatorily applies.
          (f) Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning

Page 6 of 7



--------------------------------------------------------------------------------



 



or interpretation of this Agreement. In this Agreement all references to
“dollars” or “$” are to United States dollars.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
          (h) Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Agreement may, to the full
extent permitted by applicable law, be exercised and performed by any duly
constituted committee thereof to the extent authorized by the Board to exercise
and perform such powers, duties and responsibilities.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

            WESCO INTERNATIONAL, INC.
      By:                           THE GRANTEE:
      By:                        

Total Number of Restricted
Stock Units Awarded: ___
Grant Date: ___

Page 7 of 7